DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (USPN 9199398).  Schmidt et al teach the claimed process as evidenced at col 7:7-21;col 8:5-65; col 9:7-20;col 10:34-53;col 11:1-10; and patented claims 1-14. 
 	Regarding claim 1:  A method of forming appliques (Schmidt et al: col 1:30-31—opaquely colored installable components like the pillar trims and mirror triangle constitute appliques) from a poly(methyl methacrylate) (“PMMA”) material comprising:
 	applying heat from an auxiliary heat source to a heated tool cavity of a
forming tool (Schmidt et al: col 8:5-65—step 4 includes a step of heating);
 	activating the auxiliary heat source for a period of time until a temperature of the heated tool cavity is heated to less than or equal to about a melting temperature of the PMMA material to greater than or equal to about 5° C below the melting temperature of the PMMA material (Schmidt et al: col 8:5-10);

 	pulsing a cooling fluid through the forming tool (Schmidt et al: col 10:34-53); and 
 	removing a PMMA applique (patented claim 3).

 	Regarding claim 2: The method according to Claim 1, wherein removing the PMMA applique occurs when the temperature of the heated tool cavity falls to about 80° C (Schmidt et al: col 9:7-20; and patented claim 14).
 	Regarding claim 3: The method according to Claim 1, wherein the PMMA applique retains greater than or equal to about 70% gloss retention (Schmidt et al: col 11:1-10).
 	Regarding claim 4:  The method according to Claim 1, wherein the PMMA applique retains greater than or equal to about 80% gloss retention (Schmidt et al: col 11:1-10).
 	Regarding claim 7: The method according to Claim 1, wherein the forming tool is an injection mold (Schmidt et al: col 8:18-64).

Claim(s) 8,9,10,11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (USPN 9199398).  Schmidt et al teach the claimed process as evidenced at col 7:7-21;col 8:5-65; col 9:7-20;col 10:34-53;col 11:1-10; and patented claims 1-14.
arding claim 8: A method of forming appliques (Schmidt et al: col 1:30-31—opaquely colored installable components like the pillar trims and mirror triangle constitute appliques) from a poly(methyl methacrylate) (“PMMA”) material comprising:
 	induction heating a cavity surface of an injection mold to greater than or equal to about 115° C to less than or equal to about 165° C (Schmidt et al: col 8:5-65—step 4 includes a step of heating);
 	filling the injection mold with the PMMA material and maintaining the temperature of the cavity surface of the injection mold at greater than or equal to about 115° C to less than or equal to about 165° C while filling the injection mold with the PMMA material (Schmidt et al: col 8:5-10; col 8:27-54; col 9:27-31);
 	pulsing a cooling fluid through the injection mold after the injection mold is filled with the PMMA material (Schmidt et al: col 10:34-53);
 	removing a PMMA applique from the injection mold once the cavity surface of the injection mold reaches less than or equal to about 80° C (Schmidt et al: col 9:7-20; patented claim 3). 
 	Regarding claim 9: The method according to Claim 8, wherein the PMMA applique retains greater than or equal to about 70% gloss retention (Schmidt et al: col 11:1-10).
 	Regarding claim 10:  The method according to Claim 8, wherein the PMMA applique retains greater than or equal to about 80% gloss retention (Schmidt et al: col 11:1-10).

 	Regarding claim 13:  The method according to Claim 8, further comprising holding the PMMA material within the mold for a predetermined time (Schmidt et al: col 10:54-62—the time needed to achieve the reduced pressure constitutes the claimed predetermined time). 	


Claim(s) 14,15,16,17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al (USPN 9199398).  Schmidt et al teach the claimed process as evidenced at col 7:7-21;col 8:5-65; col 9:7-20;col 10:34-53;col 11:1-10; and patented claims 1-14.
 	Regarding claim 14:  A method of forming appliques (Schmidt et al: col 1:30-31—opaquely colored installable components like the pillar trims and mirror triangle constitute appliques) from a thermoplastic material, the method comprising:
 	applying heat from an auxiliary heat source to a heated tool cavity of a
forming tool (Schmidt et al: col 8:5-65—step 4 includes a step of heating);
 	activating the auxiliary heat source for a period of time until a temperature of the heated tool cavity is heated to less than or equal to about a melting temperature of the thermoplastic material to greater than or equal to about 5° C below the melting temperature of the thermoplastic material (Schmidt et al: col 8:5-10);

 	pulsing a cooling fluid through the forming tool (Schmidt et al: col 10:34-53); and 
 	removing a thermoplastic applique (Schmidt et al: patented claim 3).

 	Regarding claim 15:  The method according to Claim 14, wherein removing the thermoplastic applique occurs when the temperature of the heated tool cavity falls to about 80° C (Schmidt et al: col 9:7-20; patented claim 14).
 	Regarding claim 16:   The method according to Claim 14, wherein the thermoplastic applique retains greater than or equal to about 70% gloss retention (Schmidt et al: col 11:1-10).
 	Regarding claim 17:   The method according to Claim 14, wherein the thermoplastic applique retains greater than or equal to about 80% gloss retention (Schmidt et al: col 11:1-10).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (USPN 9199398) as applied to claim 1 above.  The above teachings of Schmidt et al are incorporated hereinafter.
 	Regarding claim 5: Schmidt et al teach applying heat by induction but does not explicitly teach using a plurality of heating elements.  Since it is well-known in the heating art to use a plurality of heating elements in order to heat a mold quicker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a plurality of induction heating elements in the mold of Schmidt et al in order to quicken heating.  
 	Regarding claim 6:  Since it is well-known in the cooling art to use water at about 5C as a cooling agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use water at about 5C as the cooling agent of Schmidt et al in order to quicken cooling.  
 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (USPN 9199398) as applied to claim 8 above.  The above teachings of Schmidt et al are incorporated hereinafter.
	Regarding claim 12:  Since it is well-known in the cooling art to use water at about 5C as a cooling agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use water at about 5C as the cooling agent of Schmidt et al in order to quicken cooling.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (USPN 9199398) as applied to claim 14 above.  The above teachings of Schmidt et al are incorporated hereinafter.
 	Regarding claim 18: Schmidt et al teach applying heat by induction but does not explicitly teach using a plurality of heating elements.  Since it is well-known in the heating art to use a plurality of heating elements in order to heat a mold quicker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a plurality of induction heating elements in the mold of Schmidt et al in order to quicken heating.  
 	Regarding claim 19:  Since it is well-known in the cooling art to use water at about 5C as a cooling agent, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use water at about 5C as the cooling agent of Schmidt et al in order to quicken cooling.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 8021135 teaches the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744